     Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 1 of 24


                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #: __________________
--------------------------------------------------------X      DATE FILED: ___9/3/21_________
ELISA W., et al.,

                                   Plaintiffs,
                                                                     15-CV-5273 (KMW)
                 -against-
                                                                    OPINION & ORDER
THE CITY OF NEW YORK, et al.,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

         This action was brought in 2015 on behalf of nineteen children in foster care in New York

City.    Plaintiffs assert a range of constitutional and statutory claims against both New York City

and the State of New York, based on alleged systemic failures in the New York City foster care

system, including a failure to exercise proper oversight over the agencies responsible for the day-

to-day care of children. Two motions are pending before the Court: a Daubert motion filed by

the City Defendants seeking to exclude the testimony of Plaintiffs’ expert witness, and a renewed

motion by Plaintiffs for class certification.       For the reasons set forth below, both motions are

DENIED.

                                              BACKGROUND

         The Court assumes the parties’ familiarity with both the factual background concerning

New York City’s foster care system and the lengthy procedural history in this litigation.        As

such, these issues will be addressed only as necessary for purposes of this Opinion.

    I.       Factual Background

         A. Permanency

         The mission of the New York City Administration for Children’s Service (“ACS”) is to
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 2 of 24




“protect and promote the safety and well-being of New York City’s children, young people,

families, and communities by providing excellent child welfare, juvenile justice, and early care

and education services.”          N.Y.C. Admin. of Children’s Servs., Mission and Organization,

available at https://www1.nyc.gov/site/acs/about/mission-organization.page.                      ACS receives

reports of maltreatment or suspected abuse from a statewide reporting system and is required to

investigate whether a child may safely remain in the care of their parents. See N.Y. Soc. Serv.

L. § 415; City Defs.’ 2016 Opp’n at 1, ECF No. 205.                  In conducting this safety assessment,

ACS balances the risks posed to the child by their parents against the harm of being removed

from the home.         (See City Defs.’ 2016 Opp’n at 2-3 (citing Nicholson v. Scoppetta, 3 N.Y.3d

357, 378 (N.Y. 2004)).)

           One of the central principles in child welfare generally, which animates ACS’s work, is to

achieve “permanency.” (See Ren. Mem. at 9, ECF No. 440.)                        Permanency refers to the

provision of a safe, permanent home with a child’s birth parent(s), or, where necessary, with a

relative, adoptive parents, or a legal guardian.1            (See Ren. Mem. at 9.)         As a last resort,

children in foster care may be placed in what is known as “another planned permanent living

arrangement.”         (See Ren. Mem. at 9 n.3; North Decl. Ex. 29 at 3.) New York law makes clear



   1
        The term “permanency” is somewhat controversial. Plaintiffs explain that the term encompasses three
       components—legal permanence, residential permanence, and psychological permanence—and assert that long-
       term foster care fails to establish permanency and adversely affects children. (See Ren. Mem. at 8; Brodzinsky
       Report at 6-8, North Decl. Ex. 2, ECF No. 442.) Parent advocacy organizations, however, have cautioned that
       permanency is understood by child welfare practitioners to be “a watchword for those who believe that child
       welfare policy should be aimed more aggressively at adoption,” as opposed to family reunification. (Parent
       Advocates’ Br. at 14-15, ECF No. 531; Gottlieb Decl. ¶ 41, ECF No. 531.) Similarly, the City Defendants
       assert that the positions advanced by Plaintiffs in this action demonstrate a strong policy preference in favor of
       adoption. (See City Defs.’ Opp’n at 12, ECF No. 493.) Notwithstanding this disagreement about the
       implications of the term, there is little dispute about the general meaning and import of permanency, i.e.,
       providing children with a safe, permanent home. See N.Y. Soc. Serv. L. § 384-b(1) (“[I]t is desirable for
       children to grow up with a normal family life in a permanent home and that such circumstance offers the best
       opportunity for children to develop and thrive.”)




                                                            2
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 3 of 24




that “it is generally desirable for the child to remain with or be returned to the birth parent

because the child’s need for a normal family life will usually best be met in the home of its birth

parent, . . . .”    N.Y. Soc .Serv. L. § 384-b(1)(a)(ii).            For this reason, New York is considered a

“parents’ rights” state in the context of child welfare law and practice. (See Burt Report at 4-6,

ECF No. 507.2)

          B. The New York City Foster Care System

          New York City’s foster care system is a complex operation involving state, city, and

private actors.      Broadly speaking, the New York State foster care system is supervised by the

State but run locally.       At the state level, the Division of Child Welfare and Community Services

at the New York State Office of Children and Family Services (“OCFS”) is responsible for the

oversight of child welfare services. At the local level, services are administered by departments

of social services.       (Ghartey Decl. ¶ 4, ECF No. 498.)             In New York City, that local department

is ACS.      Children in New York City foster care are thus placed in the custody of the

Commissioner of ACS.            (See Ghartey Decl. ¶ 7; see also, e.g., N.Y. Soc. Serv. L. § 383-c.)

          In 2009, ACS received approval from OCFS to implement an initiative known as

Improved Outcomes for Children (“IOC”).                 (White Decl. ¶ 2, ECF No. 491.)       Pursuant to IOC,

ACS delegates case management functions to voluntary agencies, or “Contract Agencies.”

(Ghartey Decl. ¶ 7.)        These are non-profit entities that operate independently and employ their

own caseworkers, or “case planners.”              (See City Defs.’ 2016 Opp’n at 5.) The Contract

Agencies deliver services to meet the needs of children and families, including finding an

appropriate placement for each child; monitoring children in their foster care settings; ensuring




   2
       An initial version of this report was filed at ECF No. 494.



                                                            3
     Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 4 of 24




that children receive necessary medical, mental health, and educational services; recruiting foster

parents; referring birth parents for services to address the issues that led to removal of a child

from the home; and developing alternative permanency plans for adoption or guardianship when

reunification is not attainable.   (See City Defs.’ 2016 Opp’n at 5-6; Farber Decl. ¶¶ 4-5, ECF

No. 490.)   IOC is premised on the belief that case planners and supervisors from Contract

Agencies, who work with foster children and families every day, are best placed to understand

the particular needs of a given child or family. (White Decl. ¶¶ 2, 8.) ACS currently contracts

with twenty-six Contract Agencies. (Ghartey Decl. ¶ 7.)

        Although Contract Agencies thus assume the responsibility of primary case manager,

ACS exercises an oversight role, monitoring the agencies to ensure that sound, timely decisions

are being made with respect to the safety, permanency, and well-being of children. (See White

Decl. ¶ 8.) ACS has several specific roles in this regard.     For example, ACS has authority to

assess each child to the determine the appropriate level of care required and to match children to

foster care agencies. (White Decl. ¶ 8.)     ACS also facilities family team conferences; conducts

safety checks of Contract Agencies; and reviews permanency reports. ACS’s monitoring and

oversight system is complex: it includes tools such as a monthly indicator report on trends in

intake, placements, and permanency outcomes; a “dashboard” that provides ACS staff with daily

updates on casework and deadlines; a “scorecard” that evaluates Contract Agencies’ programs;

and monthly and quarterly reports to the agencies themselves to show their performance.         (See

White Decl. ¶¶ 8, 13-25.)

        ACS, in turn, is overseen by OCFS.      Among other functions, OCFS issues regulations,

policies, and procedures that apply statewide. (See Ghartey Decl. ¶¶ 9-12.)        In addition, ACS

must apply to OCFS for approval of IOC.       OCFS approved IOC as a pilot program in 2007 and

for full implementation in 2009, and has re-authorized IOC several times at the request of ACS,


                                                  4
     Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 5 of 24




which must submit a detailed report in support of its request for re-authorization. (See Ghartey

Decl. ¶¶ 13-17.)    OCFS staff communicate with ACS representatives through frequent phone

calls and meetings, meet on a monthly basis to discuss developments in ACS policies and

practices, and review ACS policies. (See Ghartey Decl. ¶¶ 18-19.) OCFS also maintains a

computer system called CONNECTIONS, in which users, including caseworkers and OCFS or

ACS staff, upload or access case files or other documentation regarding, for example, a child’s

education and health. (See Ghartey Decl. ¶¶ 28-30.)

       In addition to its oversight of ACS, OCFS also performs more targeted oversight of

Contract Agencies.      The New York Regional Office of OCFS (“NYCRO”) performs Voluntary

Agency Reviews (“VARs”) to review whether each agency is complying with statutory and

regulatory standards.    (See Ghartey Decl. ¶ 21.)   VARs involve on-site visits by NYCRO to the

Contract Agency, collecting and reviewing personnel records, agency policies, and child case

records, and interviewing youth, family, and staff members. (See Ghartey Decl. ¶ 23-24.)

Because VARs demand significant resources, they are conducted every three years.        (See

Ghartey Decl. ¶ 22.)

       C. Improvements in the Foster Care System

       There is little dispute that the foster care system faces challenges, which include delays in

achieving permanency. In recent years, however, the New York City foster care system has

improved greatly.    Between 1992 and 2016, the number of children in the foster care system

declined by nearly 80%. (Gottlieb Decl. ¶ 21.)       In June 2017, the number of children in the

system reached a historic low and has continued to decline. (See Parent Advocates’ Br. at 9.)

In addition, New York City has invested substantially in preventive services that are designed to

avoid the need for foster care, such that over 45,000 children received these services in 2019, as




                                                 5
     Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 6 of 24




compared to fewer than 14,000 in 1996.       (See Parent Advocates’ Br. at 9; Gottlieb Decl. ¶ 21.)

       OCFS and ACS, in search of further improvements, also continue to develop new

initiatives and programs.    In 2019, for example, OCFS developed a Placement Module, which

provides a “searching and matching component” designed to assist ACS and other local

departments of social services with finding foster care placements for children more efficiently.

(See Ghartey Decl. ¶ 32.)    The module facilitates more case-specific placements by allowing

case workers to match “placement-related child characteristics”—such as education and mental

health—with the characteristics of a Contract Agency.       (See Ghartey Decl. ¶ 32.)     And in 2016,

ACS launched a collaboration with the City University of New York to provide critical training

for the staff of Contract Agencies. (See Farber Decl. ¶ 25.)      Such initiatives are wide-ranging,

covering additional areas including the recruitment of foster parents and expanding visitation

resources when a child has parents who are incarcerated. (See Farber Decl. ¶¶ 39-60.)

       D. The New York State Family Court System

       In understanding the structure of the New York City foster care system, it is also critical

to be aware of the pivotal role played by the New York State Family Court system. When ACS

determines that intervention is necessary to protect a child, it initiates a child protective

proceeding in New York State Family Court.        That court has original jurisdiction over abuse

and neglect proceedings. (See City Defs.’ 2016 Opp’n at 3.)         At a preliminary hearing, the

family court determines whether removal of a child is necessary; if such a determination is made,

the child may be placed in the custody of ACS or in the care of a relative or other suitable person.

(See City Defs.’ 2016 Opp’n at 3.)

       Irrespective of whether a child enters foster care or the care of a relative, the child

remains under the family court’s jurisdiction.    (See City Defs.’ 2016 Opp’n at 3.) Within eight




                                                   6
        Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 7 of 24




months from the date of a child’s removal, and approximately every six months thereafter, the

family court is required to hold permanency hearings. See N.Y. Fam. Ct. Act §§ 1089(a)(2),

(3).     Before such hearings, ACS prepares a permanency report that sets forth the child’s

permanency goal, their health and progress, the services offered to the parents, and the

recommended permanency plan.            (See City Defs.’ 2016 Opp’n at 7.) The family court then

issues an order directing that the child be returned to their parents or, if they remain in foster

care, the court issues findings as to whether the permanency goal should be approved or

modified, whether ACS and the relevant Contract Agency have made reasonable efforts to

implement the child’s permanency plan, and whether the child should remain in their current

placement or reside with a relative. (See City Defs.’ 2016 Opp’n at 7-8.)        The family court is

thus intimately involved in the details of each child’s case, exercising control over the pacing of

permanency outcomes and making major decisions about their foster care circumstances.            (See

Burt Report at 9-10.)       Proceedings in family court tend to be highly contested and, because each

order in a child abuse or neglect matter is appealable, the litigation may be active and time-

consuming at both the family court and appellate levels.       (See Burt Report at 5-6; N.Y. Fam. Ct.

Act § 1112.)

       II.      Procedural History

             The named Plaintiffs in this case are nineteen children, who were selected by counsel

after a public outreach program to those “who have faced problems with the NYC foster care

system.”        (City Defs.’ Opp’n at 1; see Pines Decl. Ex. 1, ECF No. 208.)   Plaintiffs entered the

foster care system between 2002 and 2015 and were cared for by eleven of the twenty-six

agencies under contract with ACS.

             Plaintiffs filed the initial Complaint on July 8, 2015, and the Amended Complaint on




                                                     7
     Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 8 of 24




December 29, 2015.     (ECF Nos. 1, 91.)    The Amended Complaint asserts several causes of

action against the City of New York, ACS, and the Commissioner of ACS, in her official

capacity (collectively, the “City Defendants”), as well as against the State of New York, OCFS,

and the Commissioner of OCFS, in her official capacity (collectively, the “State Defendants”).

Specifically, the Amended Complaint alleges that Plaintiffs have been, and are at risk of being

deprived of constitutional rights protected by the First, Ninth, and Fourteenth Amendments to the

United States Constitution; that City Defendants’ actions constitute a pattern or practice of

depriving Plaintiffs of various rights conferred upon them by the Adoption Assistance and Child

Welfare Act of 1980, as amended by the Adoption and Safe Families Act of 1997; that City

Defendants’ actions constitute a deprivation of rights conferred on Plaintiffs by various

provisions of the New York State Social Services Law and regulations adopted thereto; and that

City Defendants have breached and failed to enforce contracts between ACS and Contract

Agencies. (See Am. Compl. ¶¶ 341-58.)        At bottom, Plaintiffs assert that children in foster

care in New York City are harmed by systemic deficiencies, including failures by OCFS and

ACS to perform their respective oversight functions, and to enforce the terms of the agreements

between ACS and the Contract Agencies.

       Plaintiffs first moved for class certification toward the end of 2015, seeking to certify a

class consisting of “children who are now or will be in the foster care custody of the

Commissioner of New York City’s Administration for Children’s Services.”         (See Mots. at ECF

Nos. 75, 87; Pls.’ 2015 Mem. at 17, ECF No. 88.)     On September 27, 2016, the motion was

denied by Chief Judge Swain, who held that Plaintiffs had not met their burden to demonstrate




                                                 8
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 9 of 24




that each of the requirements of Rule 23 had been satisfied.3               (Sept. 27, 2016 Order at 3-4, ECF

No. 282.)      Accordingly, class certification was denied, “without prejudice to renewal on an

evidentiary record that demonstrates satisfaction of the requirements of Rules 23(a) and 23(b)(2)

as to both the broad class and appropriate subclasses.”               (Sept. 27, 2016 Order at 4.)

          Following the September 27, 2016 Order, the parties engaged in fact and expert discovery

for approximately two and a half years.            On July 30, 2019, Plaintiffs filed a renewed motion for

class certification, seeking to certify a class of “children who are now will be in the foster care

custody of the Commissioner of ACS,” as well as two subclasses consisting of (1) “all children

who have been in ACS custody for more than two years and whose cases require ‘special

scrutiny’ pursuant to ACS policy,” and (2) “all children for whom Contract Agencies failed to

assess and document compelling reasons every three months to justify the decision not to file a

termination of parental rights (‘TPR’) petition after the children had been in care for 15 of the

prior 22 months.”        (Ren. Mot., ECF No. 439; Ren. Mem. at 4-5.)               After further discovery, City

and State Defendants filed opposition briefs on August 31, 2020 and September 21, respectively.

(City Defs.’ Opp’n, ECF No. 493; State Defs.’ Opp’n, ECF No. 497.)

          On March 21, 2021, leave was granted for Brooklyn Defender Services, The Bronx

Defenders, Center for Family Representation Inc., and Neighborhood Defender Service of

Harlem (collectively, the “Parent Advocates”), to file an amicus curiae brief in opposition to

Plaintiffs’ renewed motion for class certification.               (ECF No. 530.)    The Parent Advocates’

brief was filed on March 22, 2021.            (ECF No. 531).         Plaintiffs then filed a reply in support of

class certification on April 1, 2021 (ECF No. 533), and City and State Defendants each filed a




   3
       The case was transferred to this Court on July 22, 2020.



                                                           9
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 10 of 24




surreply on April 8, 2021 (ECF Nos. 539, 541).

            In tandem with the briefing on class certification, the City Defendants brought a challenge

to the admissibility of an expert report by Plaintiffs’ expert, Dr. Caroline Long (the “Long

Report”). Dr. Long evaluated the case files of the nineteen named Plaintiffs and concluded that

each was subjected to the same six “policy and practice departures”—namely, (1) failure to

consider the child’s and agency’s respective characteristics during placement; (2) failure to

engage in “concurrent planning” (which refers to a case worker developing a secondary

permanency plan while advancing the child’s primary permanency goal); (3) failure to ensure

that Contract Agencies provide and monitor services for birth parents and caretakers; (4) failure

to provide adequate and timely case documentation; (5) failure to give “special scrutiny” to foster

in children in care for more than two years; and (6) failure to ensure that Contract Agencies

comply with ACS’s policies regarding permanency.                    (See Long Report at 4-20, ECF No. 478.4)

            On January 11, 2021, City Defendants filed a motion, pursuant to Daubert v. Merrell

Dow Pharm., Inc., 509 U.S. 579 (1993), to exclude the Long Report.                       (Daubert Mot., ECF No.

511.)       On February 23, 2021, Plaintiffs filed an opposition. (ECF No. 520.) On March 3,

2021, City Defendants filed a reply.            (ECF No. 526.)

                                   ADMISSIBILITY OF EXPERT TESTIMONY

       I.      Legal Standard

            Federal Rule of Evidence 702 permits a witness “who is qualified as an expert by

knowledge, skill, experience, training or education” to provide opinion testimony if “(a) the

expert’s scientific, technical, or other specialized knowledge will help the trier of fact to




   4
        An initial version of the report was filed at ECF No. 442, Ex. 1; references to the Long Report herein refer to
       the corrected version filed at ECF No. 478.



                                                            10
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 11 of 24




understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the

expert has reliably applied the principles and methods to the facts of the case.”   Fed. R. Evid.

702.   In the Second Circuit, it is well accepted that Rule 702 “embodies a liberal standard of

admissibility for expert opinions.” Nimely v. City of New York, 414 F.3d 381, 395 (2d Cir.

2005); see also Fed. R. Evid. 702, Advisory Comm. Notes (“A review of the caselaw after

Daubert shows that the rejection of expert testimony is the exception rather than the rule.”).

       District courts have a “gatekeeping role” to ensure that expert testimony is both reliable

and relevant. See Daubert, 509 U.S. at 597; see Kumho Tire Co. v. Carmichael, 526 U.S. 137,

147 (1999).   With respect to determining reliability, courts may consider four non-exhaustive

factors: (1) whether the theory or technique can be and has been tested; (2) whether the theory or

technique has been subjected to peer review and publication; (3) the method’s known or potential

rate of error; and (4) whether the theory or technique finds general acceptance in the relevant

scientific community. See Daubert, 509 U.S. at 593-94.        These factors, however, “neither

necessarily nor exclusively appl[y] to all experts or in every case.” Kumho Tire, 526 U.S. at

141.   Rather, courts conduct a “flexible” inquiry, tied to the facts of the particular case. See id.

District courts have broad discretion to determine the appropriate method for evaluating

reliability. See id. at 150; Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 265 (2d

Cir. 2002).

       Expert testimony should be excluded if it is “based on assumptions that are so unrealistic

and contradictory as to suggest bad faith or to be in essence an apples and oranges comparison.”

Restivo v. Hessemann, 846 F.3d 547, 577 (2d Cir. 2017) (citing Zerega Ave. Realty Corp. v.

Hornbeck Offshore Transp., LLC, 571 F.3d 206, 214 (2d Cir. 2009)).        Flaws, gaps, or

inconsistencies in an expert’s reasoning, however, “go to the weight of the evidence, not to its


                                                 11
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 12 of 24




admissibility.” Restivo, 846 F.3d at 577 (citing Campbell ex rel. Campbell v. Metro. Prop. &

Cas. Ins. Co., 239 F.3d 179, 186 (2d Cir. 2001)).               In the context of class certification, such

flaws may be considered in determining whether the requirements of Rule 23 have been met.

See In re LIBOR-Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 466, 471

(S.D.N.Y. 2018) (Buchwald, J.).5

       II.      City Defendants’ Motion

             In their Daubert motion, City Defendants seek the exclusion of the Long Report and of

any testimony by Dr. Long and her team. (Daubert Mem. at 3, ECF No. 512.)                            City

Defendants do not argue that Dr. Long is not qualified in the field of social work, nor do they

contend that her opinions would not be relevant or would not assist the Court.                    Rather, City

Defendants argue that the Long Report is not reliable, because it failed to adhere to the principles

of the research methodology that Dr. Long chose to use—Grounded Theory.                          (See Daubert

Mem. at 2.)        These arguments, however, are unavailing.

             As an initial matter, Dr. Long was retained by Plaintiffs’ counsel to evaluate “whether the

care provided by the Contract Agencies . . . met legal and professional standards for case practice

for children in foster care and, if those standards were not met, whether the children suffered any

physical or psychological harm.”            (See Long Report at 1-3.)

             In conducting her evaluation, Dr. Long applied Grounded Theory, which is a well-

accepted qualitive research method that entails comparing large volumes of data and developing

conclusions that are “grounded in data” as opposed to being driven by a predetermined




   5
        Neither the Supreme Court nor the Second Circuit has definitively decided whether the Daubert standard
       governs the admissibility of expert evidence submitted at the class certification stage. See In re LIBOR-Based
       Fin. Instruments Antitrust Litig., 299 F. Supp. 3d at 470. Because the Court finds, as set forth below, that the
       Long Report is admissible pursuant to Rule 702 and Daubert, it need not decide this issue.



                                                           12
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 13 of 24




hypothesis. (Long Report at 2; see Pls.’ Daubert Opp’n at 11-12; Daubert Mem. at 7.) A

researcher applying this methodology begins with a broad query on a particular topic and collects

relevant information about it. (Long Report at 2.)                 As the data collection process goes on, each

piece of information is reviewed, compared, and contrasted with the other information gathered.

(Long Report at 2.6)        This process of “constant comparison” is critical to the application of

Grounded Theory.          Ultimately, as they compare and contrast the data received, the researchers

observe “commonalities and dissimilarities” and “inductively develop[]” conclusions that explain

them. (Long Report at 3; Long Dep. at 61:11-62:16, North Decl. Ex. 4, ECF No. 521; see Pls.’

Daubert Opp’n at 11-12.)           Here, Dr. Long’s conclusion—after comparing data from the case

files of the named Plaintiffs—was that these children all were subjected to six “policy and

practice departures.” (See Long Report at 4.)

          The City Defendants argue broadly that Dr. Long’s approach failed from the start,

because she was retained to discern whether the Plaintiffs’ case records reflected “case practice

departures,” i.e., a pre-defined problem.            (Daubert Mem. at 8; Anastas Report at 9, ECF No.

515.7) This argument is overstated. The fact that Dr. Long was retained to explore a

question—whether or not there were case practice departures—does not suggest that she

embarked on her evaluation simply to confirm a hypothesis. There is no evidence that Dr. Long

did not conduct her evaluation, as Grounded Theory demands, with an open-minded approach

that does not “forc[e] data into theoretical accounts.”              (Pls.’ Daubert Opp’n at 16-17 (citing

Timonen et al., Challenges When Using Grounded Theory: A Pragmatic Approach to Doing GT



   6
        In developing the Long Report, Dr. Long worked with a team of reviewers from the Universities of Maryland
       and Michigan, all of whom have “extensive experience in the child welfare field and hold advanced degrees in
       social work.” (See Long Report at 1-3.) Dr. Long’s team logged more than 2,000 hours over two and a half
       years and reviewed more than 65,000 documents. (See Pls.’ Daubert Opp’n at 11 n. 24.)
   7
       An initial version of this report was filed at ECF No. 413, Ex. E.



                                                           13
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 14 of 24




Research, 17 INT’L J. QUALITATIVE METHODS 1, 4 (2018)).)

          The City Defendants also make several specific critiques of Dr. Long’s implementation of

Grounded Theory.       These criticisms, however, raise only flaws or gaps that go to the weight of

the Long Report, not to its admissibility.   See Restivo, 846 F.3d at 577; Amorgianos, 303 F.3d at

267 (citing In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d Cir.1994)) (“The judge should

only exclude the evidence if the flaw is large enough that the expert lacks ‘good grounds’ for his

or her conclusions.”). In short, Dr. Long and her team went “line by line” through the case

files, took written notes as to instances that they considered to be case practice departures,

reviewed and discussed their notes collectively, and identified “themes” that, in Dr. Long’s

opinion, connected the individual case departures.     (Pls.’ Daubert Opp’n at 19-20; Long Dep. at

84:2-13, 88:4-19.)     The Long Report thus adhered to the central tenets of Grounded Theory,

reflects an exercise of the “constant comparative method” that the theory calls for, and should not

be excluded pursuant to Rule 702 and Daubert.       (See Long Dep. at 72:19-22; 73:3-6; see also

Pls.’ Daubert Opp’n at 19.)

          One of the City Defendants’ critiques, however, does warrant attention. City

Defendants argue that the Long Report does not account for alternative explanations for why case

practice departures may have occurred in a given child’s case.     Specifically, Dr. Long did not

consider the major role occupied by the New York State Family Court system with respect to

each child’s case, and the fact that this system is often the cause for delays in permanency.    (See

Daubert Mem. at 17-20; see Burt Report at 6-10.)       This flaw does not render the Long Report

inadmissible.     It does, however, detract significantly from the weight to be given to the Long

Report.     Because the Report ignored a key aspect of the foster care system, it does not constitute

strong evidence that there are common factors that result in delays to permanency or departures

from ACS policy or practice.


                                                  14
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 15 of 24




                                     CLASS CERTIFICATION

   I.      Legal Standard

        To qualify for class certification, plaintiffs must demonstrate by a preponderance of the

evidence that the requirements of Rule 23 have been met. Johnson v. Nextel Commc’ns Inc.,

780 F.3d 128, 137 (2d Cir. 2015). Rule 23(a) imposes four prerequisites to certification:

numerosity, commonality, typicality, and adequacy.        Fed. R. Civ. P. 23(a).   In addition, for a

class that meets the requirements of Rule 23(a) to be “maintained,” it also must fall into one of

the categories of Rule 23(b).     Rule 23(b)(2) authorizes class certification when “the party

opposing the class has acted or refused to act on grounds that apply generally to the class, so that

final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

whole.”   Fed. R. Civ. P. 23(b)(2).

        Rule 23 “does not set forth a mere pleading standard.” Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350 (2011).       Rather, the party seeking certification must “affirmatively

demonstrate” compliance with Rule 23; a class may be certified only if the district court is

satisfied, after a “rigorous analysis,” that the requirements of the rule have been met. In re Am.

Int’l Grp., Inc. Sec. Litig., 689 F.3d 229, 237-38 (2d Cir. 2012).    This inquiry, in which the

court must “probe behind the pleadings,” may “overlap with the merits” of plaintiffs’ substantive

claims. Comcast Corp. v. Behrend, 569 U.S. 27, 33-34 (2013).

        In addition, the Second Circuit has held that Rule 23 contains “an implied requirement”

that a class be “ascertainable.” In re Petrobras Securities, 862 F.3d 250, 260 (2d Cir. 2017).

To satisfy this requirement, a class must be “sufficiently definite so that it is administratively

feasible for the court to determine whether a particular individual is a member,” and must be

“defined by objective criteria that are administratively feasible,” such that “identifying its




                                                   15
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 16 of 24




members would not require a mini-hearing on the merits of each case.” Id. (citing Brecher v.

Republic of Argentina, 806 F.3d 22, 24-25 (2d Cir. 2015)).

    II.      Renewed Motion for Class Certification

          Plaintiffs seek to certify a class of “children who are now will be in the foster care

custody of the Commissioner of ACS.”         As explained below, however, Plaintiffs have not met

their burden to demonstrate that there are questions of law or fact common to the class, nor have

they made an adequate showing that the claims of the named Plaintiffs are typical of the claims

of the class. See Fed. R. Civ. P. 23(a)(2), (3). Accordingly, the Court finds that the

commonality and typicality requirements of Rule 23(a) have not been met.          Consequently, the

Court need not decide whether Plaintiffs have satisfied the remaining requirements of Rule 23(a)

and the requirements of Rule 23(b)(2).

             A. Commonality

          Rule 23(a)(2) requires the existence of “questions of law or fact common to the class.”

Fed. R. Civ. P. 23(a)(2). Commonality requires the plaintiffs “to demonstrate that the class

members have suffered the same injury.” Wal-Mart, 564 U.S. at 349-50 (citing General

Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 157 (1982)). In addition, any common

questions must be of “such a nature that [they are] capable of classwide resolution,” such that

determination of their “truth or falsity will resolve an issue that is central to the validity of each

one of the claims in one stroke.” Id. Put differently, the common questions must be able to

“generate common answers apt to drive the resolution of the litigation.” Id. at 351 (citing

Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. REV. 97, 132 (2009)).

          Plaintiffs argue that there are six common questions of fact as to the City Defendants and

one common question as to the State Defendants. With respect to the City, these questions are



                                                    16
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 17 of 24




(1) whether ACS exercises meaningful oversight over the Contract Agencies; (2) whether ACS

fails to ensure that case workers receive adequate training; (3) whether ACS fails to ensure that a

child’s background, risk factors, and characteristics are considered during the placement process;

(4) whether ACS fails ensure that adequate case plans are timely developed; (5) whether ACS

fails to take steps to ensure timely permanency; and (6) whether ACS fails to protect children in

its custody from an increased risk of maltreatment. (See Ren. Mem. at 50-53.) Plaintiffs

further argue that there are questions of law common to the class, including whether any of these

six alleged failures result in children being deprived of their constitutional or statutory rights.

(See Ren. Mem. at 53.) With respect to the State, Plaintiffs assert one question of fact, namely,

whether OCFS effectively exercises adequate oversight over ACS and the Contract Agencies.

(See Ren. Mem. at 53.) As with the questions of law presented in connection with the City

Defendants, Plaintiffs assert that questions of law common to the class include whether such a

failure by OCFS results in children being at risk of being deprived of their constitutional or

statutory rights. (See Ren. Mem. at 54.) For several reasons, the Court finds that these

questions are not amenable to classwide treatment and do not generate common answers apt to

drive the resolution of this litigation.

        First, the questions presented by Plaintiffs are too broad and generalized. In Wal-Mart,

the Supreme Court highlighted examples of the types of “common question” that can be raised in

any class action complaint but that are unhelpful to a court evaluating evidence in support of

class certification. In Wal-Mart, those questions included, for example, whether store managers

had discretion over employees’ pay; whether that was an unlawful employment practice; and

what remedies the class should get. See Wal-Mart, 564 U.S. at 349. The court noted that

commonality requires plaintiffs to demonstrate that they have “suffered the same injury,” but that

“[t]his does not mean merely that they have all suffered a violation of the same provision of law.”


                                                  17
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 18 of 24




Id. at 350. In Wal-Mart, the mere claim that employees of the same company had suffered an

injury pursuant to Title VII did not mean that all of those claims could be “productively litigated

at once.” Id.

        So too here. City Defendants do not dispute that there are many delays in foster

children’s paths to permanency. (See City Defs.’ Opp’n at 56.) They rightly point out,

however, that there are myriad reasons—some beyond the control of ACS or OCFS—why such

delays may occur. That children may suffer an injury relating to a delay in permanency, an

instance of inadequate case worker training, or an ill-conceived placement, does not mean that all

foster care children’s claims can be resolved in one stroke. It also should be noted that several

of Plaintiffs’ grievances revolve around whether ACS and Contract Agencies compile adequate,

timely documentation. But, according to a report commissioned by OCFS, case workers already

spend nearly one third of their time meeting requirements to document case activities. (See

Parent Advocates’ Br. at 21-22; Gottlieb Decl. ¶ 53.) Any remedy that required additional

resources or time spent on that documentation would necessarily detract from other key activities

and priorities, such as helping families to obtain the services necessary to achieve reunification.

(See Parent Advocates’ Br. at 21-22.) The remaining questions that Plaintiffs raise are plagued

by the same defect: they do not generate common answers that would drive the resolution of this

case.

        Second, Plaintiffs’ allegations do not flow from unitary, non-discretionary policies that

violate the rights of all class members or cause them all injury. See Jermyn v. Best Buy Stores,

L.P., 276 F.R.D. 167, 171-72 (S.D.N.Y. 2011) (McMahon, J.) (distinguishing a non-discretionary

policy applicable to every class member from the discretionary decision-making that precluded

class certification in Wal-Mart). Instead, Plaintiffs allege that there have been departures from

ACS policy, such as not developing a case plan in a timely manner. These departures, however,


                                                 18
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 19 of 24




are case-specific, stemming from the actions of individual case workers, individual Contract

Agencies, or external factors (such as the New York State Family Court system) that are not

within the control of ACS, OCFS, or any Contract Agency. (See City Defs.’ Opp’n at 32.)

           Third, the role played in each child’s case by the New York State Family Court system is

a critical factor that creates “dissimilarities within the proposed class” that “impede the

generation of common answers.” Wal-Mart, 564 U.S. at 350. As the City Defendants’ expert,

Margaret Burt, explains, the child welfare system in New York, unlike in other states, is

characterized by “the profound involvement and control that the courts exercise in making and

pacing critical permanency decisions for the child.”                (Burt Report at 9-10.8)       Matters such as

visitation or the appointment of counsel, which in other jurisdictions may be resolved with “a

simple ruling from the bench,” often involve formal written motions, responses, arguments, and

hearings. (See Burt Report at 5.) In addition, frequent appeals stymy the progress of some

cases.      In the cases of at least four of the named Plaintiffs, delays in permanency stemmed from

such litigation—all the product of different families, attorneys, and judges making individualized

decisions tailored to one child’s case. (See Burt Report at 5-6, 17-19.)

           Parents have the right to an attorney in all aspects of child welfare cases and may be

assigned one if they cannot afford counsel. (See Burt Report at 4; N.Y. Fam. Ct. Act §§ 261,

262.)      Courts in New York “allow parents a great deal of freedom in choosing an attorney or

rejecting one assigned to them.” (Burt Report at 4-5.) In the cases of at least three named




   8
        Plaintiffs argue that Burt’s opinion “should be afforded no weight” in the Court’s analysis, because she is not
       experience in social work, did not approach her review with a clear methodology, and did not review ACS
       policies or the contracts with Contract Agencies. (Reply at 22-23.) The Court relies on the Burt Report,
       however, not for any legal conclusions, but only to the extent that it sets forth observations about the role
       played by courts and lawyers in the child welfare system—an issue on which Burt is well qualified to opine.
       (See Burt Report at 1-5.)



                                                            19
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 20 of 24




Plaintiffs, this process of parents selecting an attorney—or rejecting a lawyer assigned to

represent them—resulted in significant, case-specific delays. (See Burt Report at 4-5.)        As for

the attorneys who represent children, they advocate for a child’s position “based on what the

child may articulate,” as opposed to advocating what counsel may believe are the “best interests

of the child.”    (See Burt Report at 7.)   As a particular case develops, its trajectory may change

substantially if the child seeks a different outcome or position from that which was originally

argued.     In the case of least one named Plaintiff, who took different positions over time

regarding contact with his mother, such shifts in position had a crucial impact of the course of the

case.     (See Burt Report at 9.)

          A 2019 study found that quality legal representation also was a critical factor in child

welfare cases, and that “multidisciplinary representation,” in which parents are assisted by

lawyers, social workers, and public interest organizations, are significantly more likely to secure

the return of their children than those parents represented by solo legal practitioners. (See Parent

Advocates Br. at 10 n.6 (citing Lucas A. Gerber et al., Effects of an Interdisciplinary Approach to

Parental Representation in Child Welfare, 102 Child. & Youth Servs. Rev. 42, 45, 53 (2019).)

Such individualized complexities in the nature of a child’s representation create further

dissimilarities in the class and preclude a finding of commonality.

          The Long Report does little to change the above analysis. As discussed, the Long Report

is based on a review of the case files of the nineteen named Plaintiffs. In Wal-Mart, the

Supreme Court discussed the connection between such anecdotal evidence and class certification.

In that decision, the court noted that the plaintiffs had filed 120 affidavits reporting experiences

of discrimination, or “about 1 for every 12,500 class members,” relating to “235 out of Wal-

Mart’s 3,400 stores.” Wal-Mart, 564 U.S. at 358. Half of the U.S. states were represented by

only one or two anecdotes, and some states by none at all. See id. In that context, even if every


                                                   20
       Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 21 of 24




anecdote were true, it would not demonstrate that the whole company operated under “a general

policy of discrimination.” Id. The court noted further that, although “[a] discrimination

claimant is free to supply as few anecdotes as he wishes,” when the claim is that a company

operates pursuant to “a general policy of discrimination, a few anecdotes selected from literally

millions of employment decisions prove nothing at all.” See id. at 358 n.9.

          Here, the Long Report suffers from similar infirmities. The case files of the named

Plaintiffs present information about fewer than half of the Contract Agencies, and the Plaintiffs

themselves represent only a small fraction of the children in foster care at a given time. (See

Wulczyn Report at 3, ECF No. 508.9) In addition, the Long Report makes no attempt to engage

with the role that the New York State Family Court system plays, and how countless decisions by

numerous stakeholders—children, parents, advocates, and judges, to name a few—make each

child’s case unique. Because of these shortcomings, the Long Report is entitled to little weight

and offers only weak evidence with respect to commonality.

          In light of the above, the Court finds that Plaintiffs have not met their burden to

demonstrate, by a preponderance of the evidence, that the commonality requirement of Rule

23(a) has been satisfied.

               B. Typicality

          Rule 23(a) requires that, for a class to be certified, the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P.

23(a)(3). The typicality requirement is satisfied when each class member’s claim “arises from

the same course of events, and each class member makes similar legal arguments to prove the




   9
       An initial version of this report was filed at ECF No. 495.



                                                           21
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 22 of 24




defendant’s liability.” Taylor v. Zucker, 2015 WL 4560739, at *9 (S.D.N.Y. July 27, 2015)

(McMahon, J.) (citing In re Drexel Burnham Lambert, 960 F.2d 285, 291 (2d Cir. 1992)).

       Typicality and commonality “tend[s] to merge.” Wal-Mart, 564 U.S. at 349 n.5 (citing

Falcon, 457 U.S. at 157-58).     Although, as discussed, the highly individualized nature of any

child’s case is relevant to commonality, it also is particularly salient to the typicality requirement,

highlighting the inability of the named Plaintiffs to be typical representatives of all children in

foster care now or in the future.

       First, the very nature of which children remain in the foster care system for extended

lengths of time does not yield ready comparison between the named Plaintiffs and other

individuals. According to Professor Christine Gottlieb, New York policy and law reflect a

considered choice “to prefer to keep children in foster care longer where that allows them to

safely return home”—a choice that is distinctive from other jurisdictions, which may favor the

termination of parental rights at an earlier stage in a child’s case.   (See Gottlieb Decl. ¶¶ 25-26;

N.Y. Soc. Serv. L. §§ 384-b(1)(a)(ii), (iii).)   As a result of this choice, “the families whose

children enter foster care in New York present more challenging casework needs, on average,

that those in jurisdictions that have made different policy choices.” (Gottlieb Decl. ¶ 28.)

Children in foster care for lengthier periods of time tend to be those “whose families require

time, resources, and support in order for their children to be able to return home safely.”

(Gottlieb Decl. ¶ 28.) As the Parent Advocates put it, “only the most challenging cases remain

in the foster system for any extended period of time,” and these are “multifaceted and

significantly complex cases.”       (Parent Advocates Br. at 9-10.)

       Second, the named Plaintiffs’ claims cannot be said to “arise[] from the same course of

events” as those of other children, because it is not possible to determine what caused a

permanency delay, a specific placement, an untimely or poorly-conceived case plan, or an


                                                   22
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 23 of 24




instance of maltreatment, without evaluating all of the other contributing facts and influences.

To give just one example, a key purpose of foster care is to remedy the root cause of a child’s

separation from family by providing parents with services such as housing assistance, mental

health treatment, and substance abuse counseling.            Many delays in returning a child to their

parents, however, flow from delays in parents receiving those services—it can take months, or

even years, to obtain housing or to be admitted to mental health or drug treatment programs.

(See Parent Advocates’ Br. at 11-12; Gottlieb Decl. ¶ 37; Ketteringham Decl. ¶¶ 5-9, ECF No.

531; Shapiro Decl. ¶¶ 9-12, ECF No. 531.)            These delays and complications are particular to

each child and their respective family members.

        In light of the above, there is no basis to conclude that each member’s claim arises from

the same course of events, or arises from system-wide policies and practices that apply to all

other members of the class. Accordingly, the Court finds that Plaintiffs have not met their

burden to demonstrate, by a preponderance of the evidence, that the typicality requirement of

Rule 23(a) has been satisfied.10

                                               CONCLUSION

        It goes without saying that any allegations regarding potential harm to children in foster




   10
      It is worth noting that VRPHcourts have certified classes of children in foster care. See B.K.
    ex rel. Tinsley v. Snyder, 922 F.3d 957 (9th Cir. 2019); D.G. v. Devaughn, 594 F.3d 1188 (10th Cir. 2010);
    Marisol A. v. Giuliani, 126 F.3d 372 (2d Cir. 1997); Baby Neal v. Casey, 43 F.3d 48 (3d Cir. 1994); M.D. v.
    Perry, 294 F.R.D. 7 (S.D. Tex. 2013). These decisions, however, are distinguishable. First, Marisol A.,
    Baby Neal, and D.G. predate the Supreme Court’s seminal decision in Wal-Mart. Indeed, in 2015, then-Chief
    Judge McMahon noted that, in light of Wal-Mart, “it is highly doubtful that the class [certified in Marisol A.]
    would be certified today.” Taylor, 2015 WL 4560739, at *11; see also Sept. 27, 2016 Order at 3. Second,
    the classes in B.K., D.G., Baby Neal, and M.D. encompass a subset of the foster care system—such as children
    in foster care due to a report or suspicion or abuse or neglect—and thus are narrower than the class that
    Plaintiffs seek to certify here. Third, as discussed above, there is significant evidence demonstrating the
    uniqueness of the New York City foster care system with respect to the complex interplay of state, city, and
    private actors; the policies expressed by the New York legislature and expressed in the state law governing the
    foster care system; and the powerful role occupied by the New York State Family Court system. As a factual
    matter, cross-jurisdictional comparisons to other foster care systems are thus of limited value.



                                                        23
    Case 1:15-cv-05273-KMW-SLC Document 542 Filed 09/03/21 Page 24 of 24




care are of grave concern.    The question here, however, is whether the named Plaintiffs have

met their burden to demonstrate (among other things) that there are questions of law or fact

common to a class of all children who are or will be in the foster care system of New York City,

and that the named Plaintiffs are typical representatives of such a broad class.   Because the

Court finds that Plaintiffs have not offered sufficient evidence to satisfy that burden, the motion

for class certification is denied.

        By September 13, 2021, the parties must file a joint letter addressing the next steps in this

litigation. The Clerk of Court is respectfully directed to terminate the motions at ECF Nos. 504,

511, and 515.


        SO ORDERED.

Dated: New York, New York
       September 3, 2021                                       /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 24
